      Case 5:21-cv-00067-JGB-SHK Document 14 Filed 03/01/21 Page 1 of 1 Page ID #:138




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
PEDRO N. IBANEZ                                              CASE NUMBER

                                                                           5:21-cv-00067-JGB(SHKx)
                                              PLAINTIFF(S)
                             v.
MITSUBHISHI POWER AMERICAS, INC., et al
                                                                ORDER RE APPLICATION FOR PERMISSION
                                                                       FOR ELECTRONIC FILING
                                            DEFENDANT(S)


IT IS ORDERED that the Application for Permission for Electronic Filing by              Pedro N. Ibanez
                                      is hereby:

           ✔    GRANTED

          Pursuant to Local Rule 5-4.1.1, the applicant must register to use the Court's CM/ECF System within
five (5) days of being served with this order. Registration information is available at the Pro Se Litigant
E-Filing web page located on the Court's website. Upon registering, the applicant will receive a CM/ECF
login and password that will allow him/her to file non-sealed documents electronically in this case only. Any
documents being submitted under seal must be manually filed with the Clerk.


          Dated:       03/01/2021
                                                               United States District/Magistrate Judge


                DENIED
          Comments:




          Dated:
                                                               United States District/Magistrate Judge
CV-05 Order (12/15)         ORDER RE APPLICATION FOR PERMISSION FOR ELECTRONIC CASE FILING
